Heaton & Company, PLLC 240 North East Promontory, Suite 200 Farmington, Utah 84025 EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Unicobe Corp. We hereby consent to the incorporation of our report dated August 19, 2016, with respect to the financial statements of Unicobe Corp. for the years ended June 30, 2016 and 2015, included in the Registration Statement of Unicobe Corp. on Form S-1 to be filed on or about July 25, 2017. We also consent to the use of our name and the references to us included in the Registration Statement. /s/ Heaton & Company, PLLC Heaton & Company, PLLC Farmington, Utah July 25, 2017 240 N. East Promontory Suite 200 Farmington, Utah 84025 ( T) 801.218.3523 heatoncpas.com
